
	
		II
		110th CONGRESS
		1st Session
		S. 1968
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Inhofe (for himself,
			 Mr. Allard, Mr.
			 Vitter, and Mrs. Dole)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide for security at public water systems and
		  publicly owned treatment works.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Water Security Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Community water
			 systemThe term community water system has the
			 meaning given the term in section 1401 of the Safe Drinking Water Act (42
			 U.S.C. 300f).
			(3)Disruption of
			 service eventThe term disruption of service event
			 means a natural disaster or event, or a terrorist attack or other intentional
			 or accidental harmful act, that—
				(A)substantially
			 disrupts the ability of a treatment works or community water system to provide
			 safe and reliable—
					(i)conveyance and
			 treatment of wastewater;
					(ii)disposal of
			 effluent;
					(iii)storage of any
			 potentially hazardous chemical used to treat wastewater or drinking water;
			 or
					(iv)distribution of
			 drinking water;
					(B)damages critical
			 infrastructure associated with a treatment works or community water
			 system;
				(C)has a substantial
			 adverse effect on the environment as a result of harm caused to a treatment
			 works or community water system; or
				(D)otherwise poses a
			 significant threat to public health or safety as a result of harm caused to a
			 treatment works or community water system.
				(4)Treatment
			 worksThe term treatment works has the meaning given
			 the term in section 212 of the Federal Water Pollution Control Act (33 U.S.C.
			 1292).
			3.Treatment works
			 and community water systems security
			(a)DefinitionsIn
			 this section:
				(1)Emergency
			 response plan
					(A)In
			 generalThe term emergency response plan means a
			 plan or set of plans developed by or in cooperation with a treatment works or
			 community water system that may include the procedures the treatment works or
			 community water system will use when a disruption of service event occurs,
			 including procedures for ensuring continued service and protection of the
			 public health and environment.
					(B)Inclusions
						(i)Publicly owned
			 treatment worksWith respect to a publicly owned treatment works,
			 the term emergency response plan includes a plan or set of plans
			 that may describe, for a case in which a disruption of service event
			 occurs—
							(I)the means by
			 which a publicly owned treatment works will provide information regarding risks
			 to—
								(aa)the
			 media;
								(bb)municipal
			 emergency personnel;
								(cc)health
			 officials;
								(dd)the
			 general public;
								(ee)Federal and
			 State environmental authorities; and
								(ff)other
			 potentially impacted water utilities;
								(II)the means by
			 which a publicly owned treatment works will limit contamination of public water
			 supplies, including temporary treatment and other mitigation measures;
							(III)the means by
			 which a publicly owned treatment works will address contaminants entering the
			 treatment works or its collection system, including any contaminants added by
			 emergency response personnel in responding to a natural disaster or terrorist
			 event;
							(IV)the means by
			 which a publicly owned treatment works will secure backup generation if a loss
			 of power accompanies the disruption of service event; or
							(V)any additional
			 means of collecting or treating wastewater.
							(ii)Community
			 water systemWith respect to a community water system, the term
			 emergency response plan includes the elements described in section
			 1433(b) of the Safe Drinking Water Act (42 U.S.C. 300i–2(b)).
						(C)Certain other
			 plansThe term emergency response plan may
			 include—
						(i)an
			 emergency response plan conducted in accordance with a Federal statute that
			 addresses each element identified under subparagraphs (A) and (B); and
						(ii)an
			 emergency response plan in existence on the date of enactment of this Act that
			 is modified to include each element identified under subparagraphs (A) and
			 (B).
						(2)Site security
			 planThe term site security plan means a plan for
			 risk reduction or any other plan to implement, to the maximum extent
			 practicable, changes at a treatment works or community water system based on
			 information in a vulnerability assessment to address risks posed by a
			 disruption of service event.
				(3)Vulnerability
			 assessment
					(A)Treatment
			 works
						(i)In
			 generalWith respect to a treatment works, the term
			 vulnerability assessment means an assessment of the vulnerability
			 of a treatment works to a disruption of service event.
						(ii)InclusionsWith
			 respect to a treatment works, the term vulnerability assessment
			 may include—
							(I)a
			 characterization of the treatment works, including, with respect to the
			 treatment works—
								(aa)mission and
			 objective;
								(bb)customer
			 base;
								(cc)the
			 facilities that comprise the treatment works, including—
									(AA)the collection
			 system;
									(BB)the pumping
			 station;
									(CC)the power
			 supply;
									(DD)electronic and
			 computer systems; and
									(EE)chemical
			 containers;
									(dd)processes;
			 and
								(ee)assets for
			 achieving treatment works objectives;
								(II)an
			 identification and prioritization of adverse consequences to avoid at the
			 treatment works, including—
								(aa)substantial
			 disruptions of service;
								(bb)economic
			 impacts;
								(cc)loss
			 of life; and
								(dd)negative health
			 consequences for staff at the treatment works;
								(III)an
			 identification of adverse consequences to the public health and safety and the
			 environment and natural resources;
							(IV)a determination
			 of critical assets of the treatment works that may be subject to a disruption
			 of service event, including—
								(aa)pumping
			 stations;
								(bb)power
			 sources;
								(cc)electronic and
			 computer systems; and
								(dd)disinfection
			 processes;
								(V)an assessment
			 of—
								(aa)the
			 qualitative probability of a disruption of service event; and
								(bb)whether the
			 disruption of service event is the result of a natural or an intentional
			 occurrence;
								(VI)an evaluation of
			 existing countermeasures relating to the treatment works; and
							(VII)an analysis of
			 current risk relating to the treatment works and the development of a
			 prioritized plan for risk reduction at the treatment works.
							(B)Community water
			 systemWith respect to a community water system, the term
			 vulnerability assessment means an assessment conducted in
			 accordance with section 1433(a) of the Safe Drinking Water Act (42 U.S.C.
			 300i–2(a)).
					(b)Grants for
			 Vulnerability Assessments and Security EnhancementsThe
			 Administrator may provide grants to any State, municipality, intermunicipal or
			 interstate agency, or privately owned utility that principally treats municipal
			 wastewater, or that principally provides municipal drinking water—
				(1)to conduct or
			 update a vulnerability assessment of a publicly owned treatment works or a
			 community water system;
				(2)to implement
			 security enhancements to reduce vulnerabilities identified in a vulnerability
			 assessment;
				(3)for the
			 development, expansion, or upgrading of an emergency response plan and site
			 security plan; and
				(4)for the voluntary
			 creation by a State or network of treatment works of, or voluntary
			 participation by a treatment works or community water system in, a mutual aid
			 and emergency network preparedness agreement developed in accordance with the
			 National Incident Management System established pursuant to presidential
			 directive number 5 of the Department of Homeland Security.
				(c)Grants for
			 Security Enhancements
				(1)Security
			 enhancementsOn certification by a State, municipality,
			 intermunicipal or interstate agency, or privately owned utility that
			 principally treats municipal wastewater that a vulnerability assessment has
			 been completed for a treatment works, and that the security enhancement for
			 which assistance is sought is for the purpose of reducing vulnerabilities of
			 the treatment works identified in the vulnerability assessment, the
			 Administrator may provide grants under this subsection to the State,
			 municipality, intermunicipal or interstate agency, or privately owned
			 utility.
				(2)Community water
			 system grants
					(A)In
			 generalOn certification by the owner or operator of a community
			 water system that a vulnerability assessment has been conducted for the
			 community water system in accordance with section 1433(a) of the Safe Drinking
			 Water Act (42 U.S.C. 300i–2(a)), and that the security enhancement for which
			 assistance is sought is for the purpose of reducing vulnerabilities of the
			 community water system identified in the vulnerability assessment, the
			 Administrator may provide a grant under this section for the community water
			 system.
					(B)Treatment of
			 certain certificationA certification provided to the
			 Administrator under section 1433 of the Safe Drinking Water Act (42 U.S.C.
			 300i–2) shall be considered to satisfy the certification requirement under
			 subparagraph (A).
					(3)Joint
			 wastewater and drinking water facilitiesA facility that is both
			 a treatment works and a community water system may—
					(A)conduct a single
			 assessment of both the facilities; and
					(B)submit a single
			 certification to meet the requirements of paragraphs (1) and (2).
					(4)Limitations
					(A)Use of
			 fundsA grant provided under this subsection or subsection (b)
			 shall not be used for—
						(i)payment of
			 personnel costs; or
						(ii)operation or
			 maintenance of facilities, equipment, or systems.
						(B)Disclosure of
			 vulnerability assessment
						(i)In
			 generalExcept as provided in clause (ii), as a condition of
			 applying for or receiving a grant under this subsection, the Administrator may
			 not require an applicant to provide the Administrator with a copy of a
			 vulnerability assessment.
						(ii)ExceptionTo
			 ensure compliance with any applicable Federal grant requirement, the
			 Administrator or a designee of the Administrator—
							(I)may request and
			 view a copy of a vulnerability assessment associated with a grant under this
			 section; but
							(II)shall not take
			 possession or control of the copy.
							(C)Responsibility
			 of administratorNot later than December 31, 2008, the
			 Administrator, in consultation with appropriate Federal law enforcement and
			 intelligence officials, shall incorporate into existing protocols for
			 protection of sensitive information a method by which the Administrator will
			 protect from unauthorized disclosure vulnerability assessment information
			 viewed by the Administrator or a designee of the Administrator pursuant to
			 subparagraph (B)(ii).
					(D)Penalties
						(i)In
			 generalExcept as provided in clause (ii), any individual who
			 views a vulnerability assessment, a reproduction of a vulnerability assessment,
			 or any information derived from a vulnerability assessment, pursuant to
			 subparagraph (B)(ii) and who knowingly or recklessly reveals the vulnerability
			 assessment, reproduction, or information other than to the Administrator or an
			 individual designated by the Administrator, or for use in an administrative or
			 judicial proceeding to impose a penalty for failure to comply with this
			 section, shall, on conviction—
							(I)be imprisoned for
			 not more than 1 year or fined in accordance with chapter 227 of title 18,
			 United States Code, as applicable to class A misdemeanors, or both; and
							(II)be removed from
			 Federal office or employment.
							(ii)ExceptionNotwithstanding
			 clause (i), a designee of the Administrator who is an officer or employee of
			 the United States may discuss with any State or local government official the
			 contents of a vulnerability assessment viewed under this paragraph.
						(E)Effect of
			 paragraphNothing in this paragraph authorizes any person to
			 withhold any information from Congress or any committee or subcommittee of
			 Congress.
					(5)False
			 certificationsAn applicant that knowingly submits to the
			 Administrator a false certification or material statement under this subsection
			 shall be subject to a criminal penalty under section 309(c)(4) of the Federal
			 Water Pollution Control Act (33 U.S.C. 1319(c)(4)).
				(6)Exemption under
			 foia and related lawsExcept for information in a certification
			 under this subsection identifying the system for which the certification is
			 submitted and the date of certification of the system, all information
			 contained in a vulnerability assessment certified by an applicant or derived
			 from a vulnerability assessment under this section shall be exempt from the
			 disclosure requirements under—
					(A)section 552 of
			 title 5, United States Code (commonly known as the Freedom of
			 Information Act); and
					(B)any State or
			 local law providing for public access to information.
					(d)Grant
			 requirements
				(1)Federal
			 shareThe Federal share of the cost of an activity funded by a
			 grant under subsection (b) shall not exceed 50 percent, as determined by the
			 Administrator.
				(2)Minimum number
			 of grantsThe Administrator shall ensure that grants under this
			 section are provided to more than 1 grant applicant.
				(e)Technical
			 Assistance for Small Publicly Owned Treatment Works
				(1)DefinitionsIn
			 this subsection:
					(A)Small community
			 water systemThe term small community water system
			 means a community water system that services a population of fewer than 10,000
			 individuals.
					(B)Small publicly
			 owned treatment worksThe term small publicly owned
			 treatment works means a publicly owned treatment works that services a
			 population of fewer than 10,000 individuals.
					(2)Security
			 assessment and planning assistance
					(A)In
			 generalThe Administrator, in coordination with the States, may
			 provide technical guidance and assistance to small publicly owned treatment
			 works and small community water systems for—
						(i)the
			 conduct of a vulnerability assessment, emergency response plan, or site
			 security plan; and
						(ii)the
			 implementation of security enhancements to reduce vulnerabilities identified in
			 a vulnerability assessment.
						(B)InclusionsTechnical
			 guidance and assistance provided under subparagraph (A) may include technical
			 assistance programs, training, and preliminary engineering evaluations.
					(3)Participation
			 by nonprofit organizationsThe Administrator may provide grants
			 to nonprofit organizations to assist in accomplishing the purposes of this
			 subsection.
				(f)Refinement of
			 Vulnerability Assessment Methodology for Publicly Owned Treatment Works and
			 community water systems
				(1)GrantsThe
			 Administrator may provide to nonprofit organizations 1 or more grants to be
			 used in improving vulnerability self-assessment methodologies and tools for
			 publicly owned treatment works or community water systems.
				(2)Eligible
			 activitiesA grant provided under this subsection may be
			 used—
					(A)to develop and
			 distribute vulnerability self-assessment methodology software upgrades;
					(B)to improve and
			 enhance critical technical and user support functions;
					(C)to expand
			 libraries of information addressing threats and countermeasures; and
					(D)to implement user
			 training initiatives.
					(3)CostA
			 service described in paragraph (2) that is funded by a grant under this
			 subsection shall be provided at no cost to the recipients of the
			 service.
				(g)Training
			 Grants
				(1)In
			 generalThe Administrator may provide grants to nonprofit
			 organizations to be used in accordance with paragraph (2) to implement a
			 comprehensive training program for—
					(A)treatment works
			 or privately owned utilities that principally treat municipal wastewater;
			 or
					(B)community water
			 systems.
					(2)Eligible
			 activitiesA grant provided under paragraph (1) may be
			 used—
					(A)to develop and
			 implement a training program to assist treatment works and community water
			 systems in—
						(i)conducting
			 vulnerability assessments using vulnerability self-assessment methodology
			 software;
						(ii)developing
			 emergency response plans; and
						(iii)identifying
			 security enhancements; and
						(B)to develop and
			 disseminate to treatment works or community water system information on best
			 practices for emergency response plans and security enhancements.
					(3)CostTraining
			 and technical assistance provided pursuant to a grant under paragraph (1) shall
			 be provided at no cost to the recipients of the assistance.
				(h)Authorization
			 of AppropriationsThere is authorized to be appropriated—
				(1)$200,000,000 for
			 use in making grants under subsection (b), to remain available until
			 expended;
				(2)$15,000,000 for
			 use in providing assistance under subsections (e) and (g); and
				(3)to carry out
			 subsection (f), $1,000,000 for each of fiscal years 2007 through 2011.
				4.Research and
			 review of collection systems and distribution systems
			(a)DefinitionsIn
			 this section:
				(1)Collection
			 systemThe term collection system means the
			 underground network of sewers, including sanitary and storm water collection
			 lines.
				(2)Distribution
			 systemThe term distribution system means the
			 underground network of pipes that deliver drinking water from a community water
			 system to consumers.
				(b)Research and
			 ReviewThe Administrator, in consultation with appropriate
			 Federal agencies, shall conduct research and a review, or enter into a contract
			 or cooperative agreement for the conduct of research and a review, of—
				(1)means of
			 providing alternative processes to convey, treat, and dispose of wastewater if
			 a disruption of service event occurs;
				(2)in coordination
			 with assessments carried out under section 1434 of the Safe Drinking Water Act
			 (42 U.S.C. 300i–3), the means of providing alternative processes to treat and
			 deliver drinking water if a disruption of service event occurs;
				(3)the means by
			 which the collection system of a treatment works could—
					(A)be used to convey
			 hazardous chemicals or substances (including explosive devices), including a
			 comprehensive analysis of the types of hazardous chemicals, substances, and
			 explosive devices that could be placed in the collection system; and
					(B)be secured to
			 prevent and respond to an intentional harmful act;
					(4)the means by
			 which a distribution system of a community water system could be compromised to
			 allow the delivery of any hazardous chemical or substance;
				(5)methods for
			 monitoring—
					(A)the collection
			 systems of treatment works and the distribution systems of community water
			 systems for hazardous chemicals or substances, including explosive devices;
			 and
					(B)unauthorized
			 entry into the collection systems of treatment works and the distribution
			 systems of community water systems; and
					(6)strategies for
			 recovery from, and restoration of services after, a disruption of service
			 event.
				(c)Authorization
			 of AppropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for each of fiscal years 2007 through 2011.
			
